PER CURIAM.
We have for review Glover v. State, 596 So.2d 1258 (Fla. 1st DCA 1992), because of conflict with Lamont v. State, 597 So.2d 823 (Fla. 3rd DCA 1992), quashed, 610 So.2d 435 (Fla.1992), on the issue of whether life felonies are subject to enhancement under the Habitual Felony Offender Act, section 775.084, Florida Statutes (1989). We have jurisdiction, Article V, section 3(b)(3), Florida Constitution, and approve the decision under review based on our decision in Lamont v. State, 610 So.2d 435 (Fla.1992), in which we approved the First District Court of Appeal’s resolution of the issue.
It is so ordered.
*440BARKETT, C.J., and OVERTON, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.
McDONALD, J., dissents.